                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In the Matter of:                                      In Bankruptcy:

MATTHEW STANDISH                                       Case No. 18-45101-tjt
                                                       Chapter 7
        Debtor                                         Hon. Thomas J. Tucker


K. JIN LIM, TRUSTEE

        Plaintiff,
                                                 Adv. Pro. No. 19−04064−tjt
vs.

MATTHEW STANDISH

        Defendant.

	
                             CERTIFICATE OF SERVICE
        I hereby certify that on February 11, 2019, I (or an employee of Clayson,

Schneider & Miller, P.C.), served the following paper(s):

Plaintiff’s Complaint for Denial of Discharge; and Certificate of Service.


on the following parties located at these addresses:

Defendant’s Attorney:                 Defendant:

Ryan Moran                            Matthew Standish
25600 Woodward Ave.                   19511 Korte Drive
Suite 201                             Clinton Township, MI 48038
Royal Oak, MI 48067



      19-04064-tjt   Doc 3   Filed 02/11/19   Entered 02/11/19 13:46:36   Page 1 of 2
by: (1) filing the paper(s) with the Clerk of the Court using the Electronic Case

Files system which will send electronic notification of such filing to any parties

that requested electronic service of documents filed in this case, and/or (2) by

depositing for delivery by the United States Postal Service, via First Class United

States Mail, postage prepaid, with sufficient prepaid postage attached thereupon

(non-ECF parties only).

                           Respectfully submitted,

                           CLAYSON, SCHNEIDER & MILLER P.C.

                           /s/ Peter F. Schneider
                           Peter F. Schneider (P-75256)
                           Attorneys for Plaintiff
                           645 Griswold, Suite 3900
                           Detroit, MI 48226
                           (313) 237-0850
                           pete@detlegal.com
                           Dated: February 11, 2019

	
	




    19-04064-tjt   Doc 3   Filed 02/11/19   Entered 02/11/19 13:46:36   Page 2 of 2
